Title: To James Madison from Anthony Merry, 27 February 1805
From: Merry, Anthony
To: Madison, James


Washington February 27th. 1805
Mr Merry presents his respectful Compliments to Mr Madison, and, in consequence of the Wish which Mr Madison has expressed to him verbally, has the Honor to transmit to him inclosed a Copy of the Bill filed in the District Court of South Carolina in the Year 1799 by the Spanish Consul, to prevent the Sale of a Vessel of his Nation which had been captured by a British Cruizer and Sent into Charlston, and of the Decree pronounced upon it, which were referred to in the Representation which Mr Merry had the Honor to address to Mr Madison on the 23rd. of this Month.
